     Case 3:19-cv-00279-E Document 41 Filed 11/19/20                Page 1 of 12 PageID 1031



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

JASON KENDALL,                                     §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §         CIVIL ACTION NO. 3:19-CV-0279-E
                                                   §
TAYLOR SMITH and                                   §
THE CITY OF DALLAS,                                §
                                                   §
                 Defendants.                       §

                              MEMORANDUM OPINION AND ORDER

          Before the Court is defendant Taylor Smith’s Motion for Summary Judgment (Doc. 27).

Smith contends he is entitled to summary judgment on plaintiff Jason Kendall’s 42 U.S.C. § 1983

excessive force claim because Smith did not violate Kendall’s constitutional rights or,

alternatively, Smith is entitled to qualified immunity. Having carefully considered the motion, the

parties’ briefing, the summary judgment evidence, and applicable law, the Court finds the motion

should be denied for the following reasons.

                                            BACKGROUND

          On October 13, 2018, Kendall was in Dallas attending a company training program (Doc.

28-2, p. 7). In the evening, he had dinner and then “bar hopped” with several colleagues in the

Deep Ellum neighborhood (Id., pp. 10-11). Kendall testified that, over the course of the evening,

he drank approximately five beers, but he felt sober and in control (Doc. 28-2, pp. 11-13; Doc. 35,

p. 69).

          Smith, a City of Dallas police officer, was working off duty, but in full uniform, at a Deep

Ellum bar (Doc. 28-2, p. 1). In response to a request by either Smith or another off-duty officer,

                                                                                                    1
    Case 3:19-cv-00279-E Document 41 Filed 11/19/20                            Page 2 of 12 PageID 1032



Michael Lee, an on-duty City of Dallas police officer, also was in the area to assist with traffic

control (Id., pp. 1-2, 86).

          At closing time, between 2:00 and 2:30 a.m. on October 14, Kendall and his colleagues

were “hanging out” in front of a bar on Elm Street as they were getting ready to leave (Id., pp. 13,

18, 78). Kendall was standing in the street, which he thought was blocked off for safety reasons

(Id., p. 19). Kendall observed Lee standing behind a nearby patrol car and asked if the streets were

closed (Id., pp. 21-22). Lee said they were not, and Kendall walked back to the sidewalk (Id., pp.

22-23).

          Crystal Arce, one of Kendall’s colleagues, then walked over to Lee in the street to ask for

his phone number (Id., p. 26). Some minutes later, Kendall stepped into the street to join their

conversation (Id., p. 27). Kendall said to Lee, “if I’m not allowed in the street, she can’t be in the

street” (Id.). Lee indicated that Arce was allowed to remain in the street, but Kendall had to return

to the sidewalk 1 (Id., pp. 27-28). Kendall testified that, in response, he smiled and laughed a little

bit, turned around, and headed back to the sidewalk (Id., p. 28). When he was back on the sidewalk,

Smith “grabbed, like, tackled” [Kendall] into the side of the police cruiser” (Id., p. 29). Kendall

testified, more specifically, that Smith grabbed Kendall, slammed Kendall on the car, and then

placed his forearm at Kendall’s throat (Id. p. 33). Kendall’s “back and waist folded back” onto

the car, and Smith was on top of him with his face inches from Kendall’s (Id., pp. 34-35). Although

Kendall was only in that position for “a few moments,” the contact re-aggravated a back injury

and he suffered “unbearable” pain (Id., p. 35; Doc. 35, pp. 72, 74).                     Nicholas Braker, one of




1
  Kendall testified that Lee said “something to the effect that [Arce] could stay in the street, but [Kendall] needed to
get the "F" on the sidewalk” (Doc. 28-2, p. 28). Other witnesses testified that Lee simply told Kendall to get back on
the sidewalk (Id., pp. 65, 79).
                                                                                                                       2
    Case 3:19-cv-00279-E Document 41 Filed 11/19/20                            Page 3 of 12 PageID 1033



Kendall’s colleagues, separated the men, and Kendall rejoined his colleagues (Doc. 28-2, pp. 37-

38).

         Kendall’s testimony regarding the amount of force used, where he was at the time, and

whether he had complied with Lee’s instruction is supported by several witnesses and disputed by

others. In a deposition, Smith denied slamming Kendall against the patrol car (Doc. 35, p. 190).

Instead, he grabbed Kendall and pushed him against the car to get him out of the middle of the

street (Doc. 28-2, pp. 123, 126, 128). Smith also testified that he believed Kendall was disobeying

an order, but acknowledged that he had not heard, and did not know, what transpired between Lee

and Kendall prior to using physical force (Doc. 35, pp. 154, 159). At the time, Smith’s focus was

split between observing Lee and assisting an unconscious, intoxicated woman (Id., p. 159).

Indeed, Smith had not noticed that Arce also was in the street with Lee (Id., p. 155). Smith

described his conduct as “a small detention to let [Kendall] go with his friends and pretty much

tell him to stay out of the street while [Lee] was directing traffic” (Doc. 28-2, p. 124).

         In a subsequent declaration, 2 Smith recounted observing Kendall walk into Elm Street

toward Lee (Doc. 28-2, p. 2). Although Smith could not hear Lee, Lee made hand motions, which


2
  Kendall objects to several statements in Smith’s declaration as stating “improper legal conclusions, speculation and
conjecture on ultimate issues without aiding the trier of fact to determine a fact in issue.” The Court agrees that the
following statements constitute impermissible legal conclusions; accordingly, Kendall’s objections are SUSTAINED
and the statements are STRICKEN:

(1) “I believe that my decisions and action were consistent with state and federal law.”;

(2) “I believe my actions on the date and time in question were reasonable, proper, and necessary to perform my
duties”;

(3) “I did not violate clearly established law of which a reasonable person would have known.”; and

(4) “I never used force excessive to the need upon Mr. Kendall.”

See FED. RS. EVID. 701, 704(a); McBroom v. Payne, 478 F. App’x 196, 200 (5th Cir. 2012) (finding no abuse of
discretion in trial court’s refusal to allow plaintiff’s expert witness to testify that defendant officer used excessive
force); United States v. Williams, 343 F.3d 423, 435 (5th Cir. 2003) (reasonableness under Fourth Amendment is a
                                                                                                                       3
  Case 3:19-cv-00279-E Document 41 Filed 11/19/20                          Page 4 of 12 PageID 1034



Smith interpreted to be directing Kendall to the sidewalk (Id.). Kendall then walked back to the

sidewalk with an unsteady balance (Id.). Later, Kendall re-entered the street and walked toward

Lee (Id.). Smith was concerned for Kendall’s safety because the street was open to vehicular

traffic (Id.). Kendall laughed in Lee’s direction and did not appear to take Lee’s commands

seriously (Id.). Smith did not know if Kendall was going to comply with Lee’s direction, and

Smith determined “it was appropriate to employ hand control to gain Mr. Kendall’s compliance to

remove him from the street and to restrain his movements while [Smith] cautioned him about his

actions” (Id.). In doing so, he relied on his knowledge and training regarding a Dallas Police

Department general order on response continuum, which authorized use of force to “influence or

neutralize a non-compliant subject” (Id.).

        According to his declaration, Smith approached Kendall rapidly from behind, grabbed his

right upper arm, and took his left forearm/wrist and “escorted” him about six to seven steps to the

sidewalk area next to the patrol car and pushed Kendall’s body against a car door to gain physical

control (Id.). Kendall’s breath smelled of alcohol (Id.). Smith told Kendall to stay out of the street

and that Kendall could possibly be arrested for public intoxication (Id., pp. 2-3). He then released

Kendall to another person (Id.). Kendall’s conduct met the elements of public intoxication,

obstructing the roadway, and a pedestrian walking in the roadway when an adjacent sidewalk was

provided (Id., p. 3).

        Lee testified that he was speaking with Arce when he heard Kendall speaking “loud

gibberish” (Doc. 28-2, p. 89). Lee told Kendall to get on the sidewalk, but Kendall remained in



legal conclusion); Waller v. City of Fort Worth, Tex., No. 4:15-CV-670-Y, 2018 WL 1757779, at *16 (N.D. Tex. Apr.
12, 2018) (reasonableness under a qualified-immunity analysis is a question of law not fact, and opinion testimony
that officer did not act as any other reasonable police detective in investigating officer-involved shooting was
impermissible legal conclusion).
                                                                                                                 4
    Case 3:19-cv-00279-E Document 41 Filed 11/19/20                           Page 5 of 12 PageID 1035



the street, making “random comments” (Id., p. 91). Because Kendall continued to talk and was

not making sense, Lee thought Kendall was intoxicated (Id., pp. 90-91). Lee and Kendall had “a

back and forth exchange” in which Lee told Kendall to move to the sidewalk several times (Id.,

pp. 90-93). Kendall, however, had moved back to the curb when Smith came up behind Kendall,

placed his hand on Kendall’s back, and “pushed” and “pressed” Kendall against the car (Id., p. 93-

94). According to Lee, Smith did not “escort” Kendall to the car because Kendall was already

next to the car (Id.). Lee described Smith’s conduct as a technique that officers use to keep a

person from fleeing, falling, or fighting (Id., pp. 95-96). Other than appearing intoxicated, Kendall

did nothing that caused Lee to think he would flee or fight (Id., p. 96). Lee told Smith to release

Kendall to his friends (Id., p. 99).

         Arce testified that she remembered Kendall getting out of the street when he was told to 3

and, when he was back on the curb of the sidewalk, Smith grabbed him and pushed or “knocked”

Kendall into the car aggressively (Doc. 35, pp. 350, 353, 356, 371). Arce described the situation

as “escalated for no reason” (Id., p. 372). Braker likewise testified that Kendall had walked over

to the side of the street before Smith “just ran at him and tackled him onto this car” (Doc. 28-2,

pp. 64-65). It was very surprising to Braker because the conversation between Kendall and Lee

was not “serious” or “escalated” and Smith had not been part of the conversation (Id., pp. 65, 73).

According to Braker, Kendall was speaking conversationally with “coherent sentences” and was

neither a threat nor a danger (Doc. 35, pp. 393, 397, 405, 416). Another of Kendall’s colleagues,

Robert Fegel, testified that Kendall “totally cooperated” with Lee’s instructions, and Smith “came

out of nowhere,” grabbing Kendall and throwing him against the car like he was an imminent

3
  Arce testified that Smith, and not Lee, told Kendall to get out of the street, although she submitted a Dallas Police
Department complaint after the incident in which she wrote that Lee had asked Kendall to get out of the street (Doc.
28-2, p. 57; Doc. 35, p. 348).
                                                                                                                      5
  Case 3:19-cv-00279-E Document 41 Filed 11/19/20                Page 6 of 12 PageID 1036



threat (Id., pp. 291-92, 324, 326). Fegel also testified that Kendall was not an aggressive guy and

was not unsteady, “incoherent or being any type of threat to anybody” (Id., pp. 287, 303).

       Kendall brings this lawsuit against Smith under section 1983, alleging Smith used

excessive force during their encounter in deprivation of Kendall’s rights under the Fourth

Amendment.

                                       LEGAL STANDARD

       Summary judgment is appropriate if, viewing the evidence in the light most favorable to

the nonmoving party, “the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).      “A fact is

material if it might affect the outcome of the suit,” and “[a] factual dispute is genuine if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Thomas

v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986) (internal quotation marks omitted)). A court must “resolve factual controversies

in favor of the nonmoving party, but only where there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.” Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013) (citation omitted). A “nonmoving party cannot defeat summary judgment

with conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.” Hathaway

v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007) (internal question marks and citations omitted).

       “Qualified immunity attaches when an official’s conduct ‘does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.’”

White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam) (quoting Mullenix v. Luna, 57 U.S. 7, 11

(2015) (per curiam)). Courts apply a two-step inquiry to determine whether qualified immunity

applies. Garcia v. Blevins, 957 F.3d 596, 600 (5th Cir. 2020). First, a court must consider
                                                                                                 6
     Case 3:19-cv-00279-E Document 41 Filed 11/19/20               Page 7 of 12 PageID 1037



“whether the facts alleged, viewed ‘in the light most favorable to the party asserting the injury,’

establish that ‘the officer’s conduct violated a constitutional right.’” Id. (quoting Valderas v. City

of Lubbock, 937 F.3d 384, 389 (5th Cir. 2019)). Next, the court considers “whether the right was

clearly established.” Id. The court may decide the order in which it elects to address these

inquiries. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

         “A good-faith assertion of qualified immunity alters the usual summary judgment burden

of proof, shifting it to the plaintiff to show that the defense is not available.” Garcia, 957 F.3d at

596 (citations omitted). Although the court draws all factual inferences in favor of the nonmovant,

the plaintiff bears the burden to show the qualified immunity defense is unavailable. See Kovacic

v. Villareal, 628 F.3d 209, 211 (5th Cir. 2010). “Thus, to avoid summary judgment, [a plaintiff]

must point out a genuine dispute of material fact as to whether [the defendant’s] allegedly wrongful

conduct violated clearly established law.” Garcia, 957 F.3d at 600 (quoting McCoy v. Alamu, 950

F.3d 226, 230 (5th Cir. 2020)).

                                               ANALYSIS

1.       Violation of a Constitutional Right

         Smith first contends he is entitled to summary judgment because the force he used was

reasonable and did not deprive Kendall of a constitutional right. The Fourth Amendment protects

an individual from excessive force. See Graham v. Connor, 490 U.S. 386, 394 (1989). When

seizing an individual for law enforcement purposes, police officers may use objectively reasonable

force “in light of the facts and circumstances confronting them, without regard to [the officers’]

underlying intent or motivation.” Id. at 397. To establish an excessive force claim, a plaintiff

must demonstrate “(1) an injury, (2) which resulted from the use of force that was clearly

excessive, and (3) the excessiveness of which was clearly unreasonable.” Griggs v. Brewer, 841
                                                                                                    7
    Case 3:19-cv-00279-E Document 41 Filed 11/19/20                       Page 8 of 12 PageID 1038



F.3d 308, 312 (5th Cir. 2016) (citing Graham, 490 U.S. at 396). Here, there is evidence, and Smith

does not dispute, that Kendall suffered injuries to his back as a result of Smith’s use of force.

        To determine whether the use of force was clearly excessive and clearly unreasonable, a

court must consider the “totality of the circumstances,” including the following Graham factors:

(1) severity of the crime at issue; (2) whether the plaintiff posed an immediate threat to the safety

of the officers or others; and (3) whether the plaintiff was actively resisting arrest or attempting to

evade arrest by flight. Darden v. City of Fort Worth, Tex., 880 F.3d 723, 728 (5th Cir. 2013). The

court may not second-guess the officer’s conduct in hindsight. Id. Further, the court must consider

that officers often need to make split-second decisions in stressful situations. Id. at 729.

        Considering the summary judgment evidence under the Graham factors, the Court finds a

jury could reasonably conclude the force used constituted a violation of Kendall’s constitutional

rights. With respect to the severity of the crime at issue, Smith testified to using force to get

Kendall, who did not appear to be following Lee’s direction, out of the street. Smith asserts

Kendall’s conduct met the elements of public intoxication, 4 obstructing the roadway, and a

pedestrian walking in the roadway when an adjacent sidewalk was provided – each a minor offense

(Doc. 28-2, p. 3). When a suspect is detained for a minor offense, the need for force is

“substantially lower than if she had been suspected of a serious crime.” Deville v. Marcantel, 567

F.3d 156, 167 (5th Cir. 2009); see also Reyes v. Bridgwater, 362 F. App’x 403, 407 n.5 (5th Cir.

2010). Here, because Smith’s use of force was simply to effect “a small detention to let [Kendall]

go with his friends and pretty much tell him to stay out of the street” (Doc. 35, p. 123), the Court

finds the first Graham factor weighs against Smith.


4
 Smith, however, acknowledged that he did not know if Kendall was intoxicated before using physical force against
Kendall (Doc. 35, p. 51).
                                                                                                               8
  Case 3:19-cv-00279-E Document 41 Filed 11/19/20                Page 9 of 12 PageID 1039



       The second Graham factor—whether Kendall posed a threat to the officers or others—also

weighs against Smith. All of the witnesses, including Smith, acknowledged that Kendall was not

exhibiting any threatening behavior. And, Smith specifically testified that Kendall was not a

danger or threat to either Smith or Lee (Doc. 35, p. 222). Although it is possible that Kendall may

have placed himself in danger by standing in the street, there is summary judgment evidence that

Kendall was not a danger to himself and, in any event, he had already returned to the sidewalk

before Smith made contact. Viewing the evidence in the light most favorable to Kendall, the Court

finds he did not pose any threat. See also Hanks v. Rogers, 853 F.3d 738, 746 (5th Cir. 2017) (no

reasonable officer would have perceived an “immediate threat warranting a physical takedown” of

a non-violent, non-fleeing suspect who “merely failed to comply with verbal instructions”);

Ramirez v. Martinez, 716 F.3d 369, 378 (5th Cir. 2013) (no reasonable officer could have

concluded that the plaintiff posed a safety threat simply by questioning the officers’ commands,

failing to comply with verbal orders, and pulling away from an officer’s grasp).

       The final Graham factor—whether Kendall actively resisted arrest or attempted to flee—

also weighs against Smith. Smith testified that Kendall was neither fighting nor resisting Smith at

the time of the use of force (Doc. 35, p. 143). To the extent Lee may have had to tell Kendall to

return to the sidewalk several times, Kendall’s delay in doing so, at most, was passive

noncompliance, and use of force is not justified if “an individual’s conduct amounts to mere

‘passive resistance.’” Trammell v. Fruge, 868 F.3d 332, 341 (5th Cir. 2017) (citing Hanks, 853

F.3d at 746). And, again, all of the witnesses except Smith testified that Kendall in fact had

returned to the sidewalk, and thus complied with Lee’s command, before Smith physically forced

Kendall into the patrol car. Under these facts, a reasonable jury could find that Kendall did not

actively resist or attempt to flee prior to the takedown.
                                                                                                 9
 Case 3:19-cv-00279-E Document 41 Filed 11/19/20                  Page 10 of 12 PageID 1040



       Altogether, the Graham factors weigh against Smith at this time. Construing the evidence

in Kendall’s favor, while considering the totality of the circumstances, including the force Smith

applied in taking Kendall down, and viewing them as a reasonable officer would have, the Court

finds a reasonable jury could determine that Smith’s use of force was clearly excessive and

objectively unreasonable. Accordingly, there are fact questions precluding summary judgment on

the question of whether Smith violated Kendall’s constitutional rights by use of force.

2.     Clearly Established Law

       Smith next contends that, even if his use of force violated Kendall’s constitutional rights

under the Fourth Amendment, Smith is entitled to summary judgment on his qualified immunity

defense. Specifically, Smith is entitled to qualified immunity because the allegedly violated

constitutional rights were not clearly established at the time and Smith’s conduct was not

objectively unreasonable in light of the then clearly established law.

       A clearly established right is one that is “sufficiently clear that every reasonable official

would have understood that what he is doing violates that right.” Mullenix, 577 U.S. at 11 (quoting

Reichle v. Howards, 566 U.S. 658, 664 (2012)). “[T]he focus is on whether the officer had fair

notice that [the officer’s] conduct was unlawful” at the time of the conduct. Kisela v. Hughes, 138

S. Ct. 1148, 1152 (2018). “[S]pecificity is especially important in the Fourth Amendment

context.” Id. “Use of excessive force is an area of the law in which the result depends very much

on the facts of each case, and thus police officers are entitled to qualified immunity unless existing

precedent squarely governs the specific facts at issue.” Id. at 1153 (quoting Mullenix, 136 S. Ct.

at 309 (internal quotation marks omitted)). There need not be “a case directly on point[, but]

existing precedent must have placed the statutory or constitutional question beyond debate.”

Mullenix, 577 U.S. at 12 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). “The precedent
                                                                                                   10
 Case 3:19-cv-00279-E Document 41 Filed 11/19/20                  Page 11 of 12 PageID 1041



must be clear enough that every reasonable official would interpret it to establish the particular

rule the plaintiff seeks to apply.” District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018).

       Fifth Circuit case law makes clear that, “when an arrestee is not actively resisting arrest the

degree of force an officer can employ is reduced.” Darden, 880 F.3d at 731 (citing earlier cases

holding constitutional violations occur “when an officer tases, strikes, or violently slams an

arrestee who is not actively resisting arrest”). Specifically, by 2016, clearly established law

demonstrated that an officer “violates the Fourth Amendment if he abruptly resorts to

overwhelming physical force rather than continuing verbal negotiations with an individual who

poses no immediate threat or flight risk, who engages in, at most, passive resistance, and whom

the officer stopped for a minor traffic violation.” Hanks, 853 F.3d at 747; Deville, 567 F.3d at

167–69 (denying qualified immunity where officers making minor traffic stop pulled plaintiff out

of, and threw her up against, car when she passively resisted commands and presented no safety

threat or flight risk); Bush v. Strain, 513 F.3d 492, 502 (5th Cir. 2008) (concluding it was

objectively unreasonable to slam arrestee’s face into vehicle when arrestee was not resisting arrest

or attempting to flee).

       Here, there is summary judgment evidence that Kendall, although perhaps slowly, had

complied with Lee’s command. Smith then charged Kendall from behind, tackling him into the

patrol car, without first attempting to speak with either Kendall or Lee. Indeed, Smith testified

that, had he “slammed” Kendall against the car, that would have been “100 percent too excessive.”

(Doc. 35, pp. 189-90). And, although Smith relies on the Dallas Police Department general order

on response continuum, the order specifically provides that “in all situations, officers will use only

that force necessary to control the situation” (Doc. 28-2, pp. 130-44).


                                                                                                   11
 Case 3:19-cv-00279-E Document 41 Filed 11/19/20                  Page 12 of 12 PageID 1042



       The Court finds Fifth Circuit cases support the conclusion that Smith was on notice that

his conduct in tacking Kendall, who posed no immediate threat or flight risk and engaged in, at

most, passive resistance, is a constitutional violation. Accordingly, Smith is not entitled to

qualified immunity at this stage in the litigation, and summary judgment on Kendall’s claim

against him is unwarranted. See, e.g., Garcia v. City of Buda, 2018 WL 6682419 at *3, 5 (W.D.

Tex. Dec. 19, 2018) (officer that tackled plaintiff from behind, drove him into the couch, and

pinned his arms to his sides, was on notice that using force on a non-violent, non-fleeing plaintiff

who demonstrated merely passive resistance was objectively unreasonable).

       In sum, Kendall has met his burden of providing competent summary judgment evidence

sufficient to create a genuine issue of material fact regarding Smith’s use of force. Viewing all the

facts in a light most favorable to Kendall as the Court must, Kendall also has established that Smith

acted unreasonably and unconstitutionally in light of clearly established law. The Court therefore

finds that Smith is not entitled to summary judgment on the issue of qualified immunity.

                                           CONCLUSION

       For the reasons given above, IT IS ORDERED that Defendants’ Motion for Summary

Judgment (Doc. 27) is DENIED.

       SO ORDERED; signed November 19, 2020.



                                                      _______________________________
                                                      ADA BROWN
                                                      UNITED STATES DISTRICT JUDGE




                                                                                                  12
